Third District Court of Appeal
                               State of Florida

                         Opinion filed October 15, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2226
                         Lower Tribunal No. 93-14423
                             ________________


                            Ananias Westbrook,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Migna Sanchez-Llorens, Judge.

      Ananias Westbrook, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      PER CURIAM.
      We affirm without further discussion the trial court’s order denying

Appellant’s motion to correct illegal sentence.       However, we write to place

Appellant Ananias Westbrook on notice that the issue in the instant appeal has

been raised by him in prior motions filed with the trial court and in prior appeals

filed with this court, and has been resolved on the merits adversely to Appellant.

See Westbrook v. State, 122 So. 3d 378 (Fla. 3d DCA 2013); Westbrook v. State,

116 So. 3d 391 (Fla. 3d DCA 2013). The filing of repetitive motions, and the

prosecution of repetitive appeals, seeking to re-litigate claims which have

previously been resolved on the merits and affirmed on appeal constitutes an abuse

of the judicial process and subjects a pro se party to sanctions. The right to

proceed pro se may be forfeited where it is determined, after proper notice and an

opportunity to be heard, that the party has abused the judicial process by the

continued filing of successive, meritless or frivolous collateral claims in a criminal

proceeding. State v. Spencer, 751 So. 2d 47 (Fla. 1999). Other possible sanctions

include the issuance of written findings forwarded to the Florida Department of

Corrections for its consideration of disciplinary action. See § 944.279(1), Fla. Stat.

(2014). “Given the possibility of sanctions, prisoners should ‘stop and think’

before filing frivolous collateral criminal challenges or appeals.” Marc v. State, 46
So. 3d 1045 (Fla. 4th DCA 2010) (quoting Spencer v. Fla. Dep’t of Corr., 823 So.
2d 752, 756 (Fla. 2002)).



                                          2
Affirmed.




            3